Title: From Thomas Jefferson to James Monroe, 21 July 1801
From: Jefferson, Thomas
To: Monroe, James


               
                  Dear Sir
                  Washington July 21. 1801.
               
               In answer to your letter on the paiment of the guards at New-London, I beg leave to mention that it was not till about a fortnight ago that measures could be taken for their relief. a party from some recruits at Winchester was about that time ordered to proceed to New London. so soon as they arrive, the guards you ordered can be dispensed with, and if you will then have the accounts of expences made up, and forwarded to the Secretary at war, they will be discharged.
               On the subject of your letter of June 15. which is difficult, as I hope soon to meet you in Albemarle, we will confer together there; explanations of your object & our means may give a better direction to our endeavors, than if undertaken with less distinct views.
               Mr. Madison leaves this place for Orange about the 26th. I shall set out for Monticello a week later. we rendezvous here again the last day of September. I hope that the same attention to health on your part not to pass the two sickly months on tide-waters, will fix you in Albemarle during the same period. present me respectfully to mrs Monroe and accept yourself assurances of unalterable & affectionate esteem & respect.
               
                  
                     Th: Jefferson
                  
               
            